Prospectus Supplement American Century Capital Portfolios, Inc. Equity Income Fund ■ Large Company Value Fund Real Estate Fund ■ Value Fund Supplement dated January 14, 2009 ■ Prospectuses dated August 1, 2008 American Century International Bond Funds International Bond Fund Supplement dated January 14, 2009 ■ Prospectus dated November 1, 2008 American Century Investment Trust Core Plus Fund ■ Diversified Bond Fund ■ High-Yield Fund American Century-Mason Street High-Yield Bond Fund ■ Inflation Protection Bond Fund American Century-Mason Street Select Bond Fund ■ Short Duration Fund Supplement Dated January 14, 2009 ■ Prospectuses dated August 1, 2008 American Century Mutual Funds, Inc. Capital Growth Fund ■ Focused Growth Fund ■ Fundamental Equity Fund ■ Heritage Fund New Opportunities II Fund ■American Century-Mason Street Mid Cap Growth Fund Select
